Citation Nr: 0844011	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-43 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for low back disorder 
to include as secondary to the service-connected knee 
disabilities.

2.  Entitlement to service connection for right hip disorder 
to include as secondary to the service-connected knee 
disabilities.

3.  Entitlement to service connection for left hip disorder 
to include as secondary to the service-connected knee 
disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to February 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran testified before the 
undersigned at a video hearing in September 2008.  A 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues 
of entitlement to service connection for a low back disorder, 
a right hip disorder and a left hip disorder to include as 
secondary to service connected knee disabilities.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension (C&P) examination in December 2004 in accordance 
with her claim, however, as will be explained below, the 
Board finds that this examination did not adequately assess 
the effects of the veteran's abnormal gait on her current 
bilateral hip and back disorders.

With regard to providing a new VA examination, the Board 
notes that the veteran testified at a video hearing that the 
December 2004 C&P examination did not adequately present her 
condition.  The examiner stated in that examination that the 
veteran walked with a normal gait but also stated that the 
veteran has difficulty walking.  The veteran testified at the 
September 2008 video hearing before the undersigned that she 
has had an abnormal gait since 1999 when she started needing 
the assistance of a cane to walk.  The veteran further 
testified that the December 2004 C&P examiner mistakenly 
reported that the veteran walked with a normal gait.  The 
examiner related the veteran's bilateral hip and back 
problems to the veteran's weight rather than years of an 
altered, abnormal gait.  The veteran contends that the 
examination is flawed due to the failure to acknowledge the 
effect that years of walking with an altered gait could have 
on the development of her claimed bilateral hip and back 
disorders.  

In addition, the veteran provides a letter from a private 
doctor that states that the veteran currently has an abnormal 
gait and walks with the assistance of a cane.  The private 
examiner states that the veteran has a limited range of 
motion and that she would likely benefit from a formal gait 
assessment and further evaluation.  Therefore, the Board 
finds that the veteran should be afforded a new examination 
to consider the effect of the veteran's altered gait on her 
bilateral hip and back disorders.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any back 
or hip conditions that may be present 
as well as any relation those 
conditions might have to the veteran's 
service connected knee disabilities.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The examiner should 
specifically evaluate whether or not 
the veteran's gait has been altered by 
her knee disabilities.  If it is 
determined that the veteran has an 
altered gait, the examiner should 
address any complications caused by the 
veteran's altered gait.  The claims 
file should be made available for 
review in connection with the 
examination.  The examiner should 
address whether or not any back 
condition or hip condition found on 
examination was at least as likely as 
not (i.e., probability of 50 percent), 
related to her military service.  In 
addition, the examiner should also 
address whether or not any back 
condition or hip condition is at least 
as likely as not (i.e., probability of 
50 percent), proximately due to or been 
chronically worsened by the veteran's 
service connected knee disabilities.  
The examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
her representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




